Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. F, No. 628886; to the Court of Appeal, First Circuit, No. 2016 CW 0043.
| granted. Plaintiffs claim based on the loss of the chance of a better outcome is a theory of recovery arising from the same transaction or occurrence as her other claims and is not a separate cause of action. See Everything on Wheels Subaru, Inc. v. Subaru South, Inc., 616 So.2d 1234 (La. 1993). Accordingly, the judgment of the district court is reversed, and the case remanded for further proceedings.